Citation Nr: 1720033	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-30 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder and major depressive disorder with psychotic features.

2.  Entitlement to an initial rating higher than 30 percent prior to August 6, 2013 and higher than 40 percent since August 6, 2013 for a chronic un-united fracture of the distal aspect of the left clavicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from September 1972 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) from December 2009 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In the December 2009 decision, the RO granted service connection for a chronic un-united fracture of the distal aspect of the left clavicle and assigned an initial 20 percent disability rating, effective from February 3, 1998.  In the October 2010 decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and major depressive disorder with psychotic features and assigned an initial 70 percent disability rating, effective from April 16, 2001.

In August 2013, the Veteran testified during a Board hearing in Washington, DC.  A transcript of the hearing has been associated with his claims file.

In a February 2015 decision, the Board dismissed claims for earlier effective dates and remanded the claims for higher ratings for further development.  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).

A September 2015 rating decision increased the rating for the left clavicle disability to 30 percent from February 3, 1998 and further increased the rating to 40 percent from August 6, 2013.  




FINDINGS OF FACT

1.  The Veteran's psychiatric disorder has not resulted in total occupational and social impairment.

2.  Prior to August 6, 2013, the Veteran's left shoulder disorder had not resulted in unfavorable ankylosis of scapulohumeral articulation with abduction limited to 25 degrees from side.  

3.  Since August 6, 2013, the Veteran's left shoulder disorder has not resulted in nonunion of the humerus or loss of the head of the humerus.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 70 percent for PTSD and major depressive disorder with psychotic features are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Codes 9411, 9434 (2016).

2.  The criteria for an initial rating higher than 30 percent prior to August 6, 2013 and higher than 40 percent since August 6, 2013 for a chronic un-united fracture of the distal aspect of the left clavicle are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5200, 5202 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

In this case, the claim arises from an appeal of the initial ratings following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with examinations to determine the nature and etiology of his disabilities in April 1998 and October 2008, and to determine the severity of his disabilities in September 2015.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disabilities under the applicable rating criteria.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).

Psychiatric Disorder

The Veteran's psychiatric disorder, diagnosed as PTSD and major depressive disorder with psychotic features, has been rated at 70 percent under Diagnostic Code 9434-9411.  38 C.F.R. § 4.130 (2016).  His disability has been evaluated as residuals under Diagnostic Code 9411 for PTSD.  38 C.F.R. § 4.27 (2016).

The criteria of Diagnostic Code 9411 provide for a 100 percent rating where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The criteria provide for a 70 percent rating where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2016).

In this case, to warrant a higher 100 percent rating, the objective evidence of record must show that the Veteran's psychiatric disorder has resulted in total occupational and social impairment.  

A March 2004 private medical record indicates that he was working as an assistant manager at a fast food restaurant and would soon become manager.

At an October 2008 VA mental disorders examination, the Veteran reported that he has been married since age 26 and has a very good relationship with his wife and son, and that he was very close to his parents-in-law and extended family.  He noted that while he did not have any friends, he was very close to his family.  He reported that he was not working.  The examiner provided diagnoses of PTSD and major depressive disorder secondary to PTSD, and assigned a GAF score of 53.  The examiner indicated that while the Veteran's psychiatric disorder did not result in total occupational and social impairment, it resulted in deficiencies in work, thinking, and mood.

At an October 2008 VA PTSD examination, the Veteran reported that he has been married since age 26 and has a good relationship with his wife and son.  He noted that while he did not have any friends, he spends a lot of time with family members with whom he was very close.  He reported that he was not working.  While he reported auditory and visual hallucinations, he noted that they were not persistent.  He did not have any inappropriate behavior.  He was able to interpret proverbs appropriately.  There were no homicidal or suicidal thoughts.  He was able to maintain minimum personal hygiene.  He did not have a problem with activities of daily living.  Memory was normal.  The examiner provided a diagnosis of major depressive disorder with psychotic features, and assigned a GAF score of 57.  The examiner indicated that while the Veteran's psychiatric disorder did not result in total occupational and social impairment, it resulted in deficiencies in work, thinking, and mood.

At a September 2015 VA PTSD examination, the Veteran reported that he has been married to his wife for 36 years and described his relationship as okay.  He reported a good relationships with son and grandchildren but does not get to see them often because they relocated for work.  He reported that he keeps in touch with his mother and brothers, and noted that he has no friends outside of family.  He reported that he was not working.  While he reported auditory and visual hallucinations, he noted that they were infrequent.  The examiner indicated that the Veteran's psychiatric disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

The VA examiners indicated that the Veteran's psychiatric disorder did not result in total occupational and social impairment, but just deficiencies in work, thinking, and mood.  This assessment is reflective of the current 70 percent rating.  Moreover, while his disability may result in total occupational impairment, given his good relationships with family members, his disability has not resulted in total social impairment, which is also required for the higher 100 percent rating.

In terms of symptoms, there is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  Thus, a 100 percent rating is not warranted based on these or similar symptoms.

The Veteran's GAF scores ranged from 53 to 57 which indicate moderate symptoms or moderate difficulty in social or occupational functioning, which is encompassed in the current 70 percent rating.  

Given the above, while the Board acknowledges that the Veteran's psychiatric disorder has resulted in significant occupational and social impairment, the Board finds that his disorder has not resulted in total occupational and social impairment.  Thus, an initial rating higher than 70 percent is not warranted.

In conclusion, a higher initial rating for PTSD and major depressive disorder with psychotic features is not warranted at any time since the date of service connection.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Shoulder Disorder

The Veteran's left shoulder disability, diagnosed as chronic un-united fracture of the distal aspect of the left clavicle, is currently rated under Diagnostic Code 5003-5200.  38 C.F.R. § 4.71a (2016).  His disability is being evaluated as residuals under Diagnostic Code 5200 for ankylosis of scapulohumeral articulation.  38 C.F.R. § 4.27 (2016).  His disability was initially rated under Diagnostic Code 5299-5201.  38 C.F.R. § 4.71a.  Thus, his disability had been rated by analogy under Diagnostic Code 5201 for limitation of motion of the arm.  38 C.F.R. §§ 4.20, 4.27 (2016).  The disability has been rated at 30 percent from February 3, 1998 and 40 percent from August 6, 2013, the date of his hearing at which he asserted that his disability had worsened since the last examination.

As the Veteran is right-handed, the disability involves the minor extremity and thus the rating criteria pertaining to the minor extremity will be applied.

Diagnostic Code 5200 provides for evaluation of ankylosis of scapulohumeral articulation.  When unfavorable with abduction limited to 25 degrees from side, a maximum 40 percent rating is warranted.  When intermediate between favorable and unfavorable, a 30 percent rating is warranted.  When favorable with abduction to 60 degrees, with the ability to reach the mouth and head, a 20 percent rating is warranted.  38 C.F.R. § 4.71a.

As a 30 percent rating is the maximum allowed under Diagnostic Code 5201, a higher rating under that code is not warranted.  38 C.F.R. § 4.71a.

The only other Diagnostic Code that allows for a higher evaluation in this case is Diagnostic Code 5202 for other impairment of the humerus.  Under that code, a 70 percent rating is warranted for loss of the head of the humerus (flail shoulder), a 50 percent rating is warranted for nonunion of the humerus (false flail joint), and a 40 percent rating is warranted for fibrous union of the humerus.  38 C.F.R. § 4.71a.  

At an April 1998 VA examination, the Veteran reported that he fractured his left clavicle in 1974 and complained of continued pain in his left shoulder.  He also reported that he started getting pain in his right shoulder one year ago.  Examination revealed pain on attempting to move either arm above shoulder level.  X-rays showed bony deformity of the distal left clavicle most likely due to an old fracture and a well-maintained glenohumeral joint.  The examiner provided a diagnosis of a history of fracture of left clavicle with bilateral shoulder arthralgia.

A December 2002 VA medical record reflects complaints of left shoulder pain with intermittent exacerbations.  Examination revealed that the left shoulder appeared normal but there was pain on palpation at the left shoulder joint.  Range of motion was decreased in extension, external rotation, and abduction.  Motor strength was 5/5 in all joints.  

An October 2008 VA examination revealed abduction to 90 degrees.  The examiner noted that there was no ankylosis.  MRI of the left shoulder showed what appeared to be a chronic fracture deformity involving the distal aspect of the clavicle with incomplete osseous union of the fracture, which was interpreted as being suggestive of a chronic un-united fracture of the distal aspect of the clavicle.  The examiner provided a diagnosis of old fracture of the left clavicle with possible mild recent frozen shoulder due to capsulitis.  The examiner indicated that if the Veteran had a recent frozen shoulder, it was mild as there was no atrophy of the shoulder or upper extremity muscles, osteoporosis, or calcium deposits, which a long-standing frozen shoulder would have.

At the August 6, 2013 Board hearing, the Veteran indicated that his left shoulder disorder had worsened since the October 2008 examination.

An August 15, 2013 VA medical record shows that examination revealed abduction to 10 degrees.

At a September 2015 VA examination, the Veteran described the functional loss or functional impairment due to the left shoulder disorder as having tenderness in the left shoulder with pain on motion, lifting, and carrying.  Examination revealed abduction to 20 degrees.  The examiner did not perform repetitive use testing as the Veteran stated that it was too painful.  The examiner indicated that pain, fatigue, weakness, and lack of endurance would limit functional ability with repeated use over a period of time.  However, the examiner indicated that there would be no change in range of motion after repeated use or during flare-ups.  The examiner indicated that there was ankylosis in abduction at 25 degrees or less from side.  The examiner noted that instability, dislocation, or labral pathology was not suspected.  The examiner noted that there was arthritis of the acromioclavicular joint.  The examiner noted that the Veteran did not have loss of head, nonunion, or fibrous union of the humerus.  The examiner indicated that there were no other pertinent physical findings, complications, conditions, signs, or symptoms.

Given the above, prior to August 6, 2013, the Veteran's left shoulder disorder had not resulted in unfavorable ankylosis of scapulohumeral articulation with abduction limited to 25 degrees from side.  Thus, a 40 percent rating under Diagnostic Code 5200 is not warranted.  With no evidence of fibrous union of the humerus, a 40 percent rating under Diagnostic Code 5202 is not warranted.  With no evidence of nonunion of the humerus or loss of the head of the humerus, even higher 50 and 70 percent ratings under Diagnostic Code 5202 are also not warranted.

Since August 6, 2013, the Veteran's left shoulder disorder simply has not resulted in nonunion of the humerus or loss of the head of the humerus.  Thus, higher 50 percent and 70 percent ratings under Diagnostic Code 5202 are not warranted.  As indicated above, no other Diagnostic Code provides for a higher rating.  

The Board notes that range of motion findings for the Veteran's nonservice-connected right shoulder are not of record.  However, measurement of an opposite joint is only required if the joint is undamaged or completely without abnormalities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the record reflects that the Veteran's right shoulder has been problematic as early as one year prior to the April 1998 examination, at which time he reported pain in both shoulders.  That examination also revealed pain on attempting to move either arm above shoulder level.  Given the above, the Board finds that range of motion findings for the right shoulder are not needed in this case and thus the absence of such evidence is of no prejudice to the Veteran.  Bernard, 4 Vet. App. 384.  

The Board acknowledges the Veteran's reports of pain and weakness in the left shoulder.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board observes that the objective evidence of record does not support a higher rating.

In conclusion, higher initial ratings for chronic un-united fracture of the distal aspect of the left clavicle are not warranted at any time since the date of service connection.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Additional Considerations

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2016).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. 111.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the Veteran's service-connected psychiatric and shoulder disabilities, but the medical evidence reflects that those manifestations are not present in this case.  His psychiatric disorder has not resulted in total occupational and social impairment.  His left shoulder disorder has not resulted in unfavorable ankylosis of scapulohumeral articulation with abduction limited to 25 degrees from side prior to August 6, 2013, or nonunion of the humerus since August 6, 2013.  His psychiatric and orthopedic symptoms are reasonably contemplated by the rating criteria.  Moreover, the Veteran has been granted a total disability rating based on individual unemployability due to service-connected disability under 38 C.F.R. § 4.16(a), further indicating that he has been adequately rated under the regular schedular standards.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.


ORDER

An initial rating higher than 70 percent for PTSD and major depressive disorder with psychotic features is denied.

An initial rating higher than 30 percent prior to August 6, 2013 and higher than 40 percent since August 6, 2013 for a chronic un-united fracture of the distal aspect of the left clavicle is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


